                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 6/23/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         20-CR-667 (VEC)
                 -against-                                      :
                                                                :             ORDER
 RICARDO GARCIA,                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant has requested a change-of-plea hearing;

        IT IS HEREBY ORDERED THAT: The hearing will be held in person on July 22, 2021

at 4:00 p.m. in Courtroom 443.

        In light of the new SDNY protocols for non-trial proceedings, Defense counsel must

inform the Court not later than 3 business days prior to the proceeding whether the attorney and

the Defendant have been fully vaccinated against COVID-19; the prosecutor must similarly

inform the Court whether he or she has been vaccinated on the same time schedule. This

notification can be through an email to Chambers.

        Members of the public may attend the hearing by dialing (888) 363-4749, using the

access code 3121171 and the security code 0667. Any recording of the hearing is strictly

prohibited.




SO ORDERED.
                                                                _________________________________
Date: June 23, 2021                                              VALERIE CAPRONI
      New York, NY                                              United States District Judge
